internal_revenue_service number release date index number department of the treasury washington dc third party communication none date of communication not applicable -------------------------- -------------------- ------------------------------------ - ---------------------------------- person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-150545-03 date date -------------------------- ------------------------------------------------------------------------ legend legend taxpayer trust ---------------------------------------------------------------------------------------------------------------- -------------------------- --------------------- date ---------------------- date ------------------- dollar_figurea ------------- state -------------------------- husband ---------- state ------- year ----------------- date district_court ------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------------- date family_foundation ----------------------------------------------------------------------------------------------------------- dear ------------------- correspondence in which you requested rulings regarding the tax consequences of a proposed division of a charitable_remainder_unitrust crut ------------------------- ------------------------------------------------------------------------ this is in response to your letter of date and subsequent the facts submitted and representations made are summarized as follows taxpayer created trust on or about date taxpayer represents that trust qualifies as a net-income with makeup charitable_remainder_unitrust nimcrut under the provisions of sec_664 of the internal_revenue_code code taxpayer is the sole trustee and sole unitrust beneficiary of trust the remainder beneficiaries of trust are plr-150545-03 charitable organizations described in sec_170 sec_170 sec_2055 and sec_2522 as shall be designated by taxpayer trust's assets consist primarily of stock bonds membership interests in limited_liability companies and limited_partnerships and investments in real_estate currently trust distributes to taxpayer in quarterly installments a unitrust_amount equal to the lesser_of i the trust income for the taxable_year and ii ten percent of the net fair_market_value of the assets of the trust valued as of the first day of each taxable_year of the trust the unitrust_amount for any year also includes any amount of trust income for such year that is in excess of the amount required to be distributed under ii to the extent that the aggregate of the amounts paid in prior years was less than the aggregate of the amounts computed as ten percent of the net fair_market_value of the trust assets as of date the value of trust’s assets was approximately dollar_figurea at the time trust was created taxpayer was a resident of state accordingly trust provides that state law governs the interpretation of trust taxpayer and husband changed their residence to state in year in date taxpayer filed a petition with district_court requesting a transfer of the place of administration of trust and the governing law of trust to state by order dated date district_court granted the petition subject_to receipt of a favorable ruling from the internal_revenue_service or a determination that a ruling was not necessary taxpayer and husband are the founders trustees and substantial contributors to family_foundation a charitable_organization described in sec_170 sec_170 sec_2522 and sec_2055 taxpayer proposes to make contributions of an undivided portion of her unitrust_interest in trust to foundation in order to accomplish this result taxpayer in her individual capacity and as trustee of trust proposes the following transaction first taxpayer as trustee will divide trust into two separate trusts trust a and trust b the terms of trust a and trust b will be the same as the terms of trust taxpayer as trustee will then allocate to trust a and trust b assets that are fairly representative of the aggregate adjusted bases of trust's assets and their overall appreciation or depreciation trust a will consist of a certain percentage of the pre-division value of trust trust b will consist of the remaining percentage of such value finally taxpayer will contribute her unitrust_interest in trust b to family_foundation and designate family_foundation as the remainder beneficiary of trust b taxpayer represents that under state law the segregation of assets into trust b the contribution to family_foundation of taxpayer's unitrust_interest in trust b and the designation of family_foundation as the remainder beneficiary of trust b will result in a merger of the unitrust and remainder interests in trust b taxpayer as trustee of trust proposes to amend trust to make it clear that the trustee may divide trust in the manner proposed and may make present plr-150545-03 transfers of undivided interests in the corpus that coincide with the undivided_interest in the unitrust interests that taxpayer makes taxpayer represents that she did not divide her interest in the property contributed to trust in in order to avoid the partial interest rule_of sec_170 you have requested the following rulings with regard to the proposed division of trust reformation and amendment of trust to change the place of administration and governing law and to add a provision specifically authorizing division of trust into separate trusts and further authorizing transfers of property to charitable organizations during the term of the trust upon the occurrence of a merger or partial merger of the unitrust and remainder interests will not affect trust’s status as a charitable_remainder untirust within the meaning of sec_664 for the year or years in which taxpayer transfers an undivided portion of her unitrust_interest to a charitable_organization described in sec_170 sec_170 sec_2055 and sec_2522 taxpayer will be entitled to a charitable income_tax deduction under sec_170 to the extent of the present_value of the unitrust_interest transferred as of the date of transfer calculated as provided in sec_664 and sec_7520 and sec_25_2512-5 of the gift_tax regulations for the year or years in which taxpayer transfers an undivided portion of her unitrust_interest to a charitable_organization described in sec_170 sec_170 sec_2055 and sec_2522 taxpayer will be entitled to a charitable gift_tax deduction under sec_2522 to the extent of the present_value of the unitrust_interest transferred as of the date of transfer calculated as provided in sec_664 sec_7520 and sec_25_2512-5 the division of trust by taxpayer as trustee of trust into trust a and trust b and the inter_vivos distribution to a qualifying charity of the entire corpus of trust b corresponding to the undivided unitrust_interest gifted by taxpayer will not cause trust a to cease to be a_trust as described in sec_664 if at the time of any transfers by taxpayer of an undivided portion of her unitrust_interest to a charitable_organization described in sec_170 sec_170 sec_2055 and sec_2522 trust has realized capital_gain income in prior years which income was not included in the unitrust amounts paid to taxpayer and therefore not recognized by taxpayer capital_gain will not then be included in taxpayer’s income by the reason of her transfer of a portion of her unitrust_interest to a charitable_organization any gifts by taxpayer and trust to family_foundation provided that it is then recognized as a tax-exempt_organization as described in sec_501 and as a private_operating_foundation as described in sec_4942 will not be treated as direct or indirect acts of self-dealing under sec_4941 plr-150545-03 ruling sec_1 and sec_664 provides generally that a charitable_remainder_unitrust shall be exempt from federal_income_tax sec_664 provides that a charitable_remainder_unitrust is a_trust a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in sec_664 all or part of such securities are to be transferred to an employee_stock_ownership_plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined by sec_664 and d with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust sec_1_664-3 of the income_tax regulations provides that no amount other than the unitrust_amount may be paid to or for_the_use_of any person other than an organization described in sec_170 however the governing instrument may provide that any amount other than the unitrust_amount shall be paid or may be paid in the discretion of the trustee to an organization described in sec_170 provided that in the case of distributions in_kind the adjusted_basis of the property distributed is fairly representative of the adjusted_basis of the property available for payment on the date of payment plr-150545-03 in this case taxpayer proposes to modify trust to i change the place of administration of trust to state ii change the governing law of trust to state and iii add a provision allowing the trustee to divide trust and make present transfers from the trust to charitable organizations based on the facts presented and representations made we conclude that the proposed modifications to trust will not affect trust’s status as a charitable_remainder untirust within the meaning of sec_664 following the modification of trust taxpayer proposes to divide trust into trust a and trust b the terms of trust a and trust b would be the same as the terms of trust taxpayer would then contribute to family_foundation her unitrust_interest in trust b and designate family_foundation as the remainder beneficiary of trust b thereby effectuating a merger of interests under state law although this merger will cause a termination of trust b_trust a will continue to be in the form of and will continue to function as a charitable_remainder_unitrust within the meaning of sec_664 thus the division of trust into trust a and trust b and the inter_vivos distribution of the entire corpus of trust b to family_foundation will not cause trust a to cease to function as a charitable_remainder_unitrust within the meaning of sec_664 sec_170 provides that there shall be allowed as a deduction any ruling charitable_contribution as described in sec_170 payment of which is made within the taxable_year of less than the taxpayer's entire_interest in property is not allowed as a charitable_contribution_deduction except to the extent such contribution would have been allowed as a deduction had it been transferred in trust sec_170 provides that a contribution not made by a transfer in trust sec_170 provides that sec_170 does not apply to a contribution of an undivided portion of the taxpayer's entire_interest in property sec_1_170a-6 and sec_1_170a-7 provide that a deduction is allowed for a contribution of a partial interest in property if such interest is the taxpayer's entire_interest in the property such as an income_interest or a remainder_interest if however the property in which such partial interest exists was divided in order to create such interest and thus avoid certain provisions of sec_170 the deduction will not be allowed revrul_86_60 1986_1_cb_302 situation considered whether a donation qualifies for the charitable_contribution_deduction under sec_170 if a taxpayer a who is the grantor and life_beneficiary of a charitable_remainder_annuity_trust crat donates a's annuity interest in the crat to the remainder beneficiary of the crat in a had created a crat described in sec_664 a retained an annuity interest in the crat for life although a had previously divided the interest a held in the property the division was not to avoid sec_170 the reminder beneficiary was x a plr-150545-03 charitable_organization described in sec_170 in a transferred the annuity interest in the crat to x revrul_86_60 concludes based on sec_1_170a-6 and sec_1_170a-7 of the regulations that the gift by a the grantor to the remainder beneficiary of a's retained life_annuity in the crat qualifies for a charitable_contribution_deduction under sec_170 the present case is analogous to situation of revrul_86_60 in the present case taxpayer retained a unitrust_interest in trust which she created on or about date now taxpayer proposes to transfer a portion of her unitrust_interest to family_foundation a charity described in sec_170 and sec_170 unlike the situation in revrul_86_60 trust will be divided into two trusts trust a and trust b taxpayer proposes to contribute her unitrust_interest in trust b which will be segregated from trust instead of all of her interest in trust taxpayer represents that family foundation’s unitrust and reminder interests will merge and family_foundation will be entitled to an immediate distribution of the trust b corpus it is represented that taxpayer did not divide her interest in the property originally transferred to the trust to avoid the partial interest rules taxpayer now intends in effect to contribute an undivided portion of her entire current interest in the property to family_foundation taxpayer intends to do this by dividing trust into two trusts then contributing her interest in trust b to family_foundation similar to taxpayer a in revrul_86_60 taxpayer would be entitled to a charitable_contribution_deduction for a contribution of an undivided portion of her unitrust_interest in trust to family_foundation under the rule in sec_170 that taxpayer as trustee will divide trust before making the contribution does not adversely affect the charitable_contribution_deduction therefore taxpayer’s transfer of her interest in trust b will qualify for a charitable_contribution_deduction under sec_170 the value of taxpayer’s contribution under sec_170 will be the present_value of the right to receive unitrust payments as provided in trust b for a term starting on the date of the transfer of the unitrust_interest to family_foundation and ending on taxpayer’s date of death the deduction will be subject_to any applicable limitations under sec_170 including sec_170 and subject_to any applicable limitations under other sections of the code ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible plr-150545-03 under sec_2512 if a gift is made in property the value of the property on the date of the gift is the amount_of_the_gift sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money_or_money's_worth the amount by which the value of the property exceeds the value of the consideration received shall be deemed a gift under sec_25_2512-5 of the gift_tax regulations the fair_market_value of an annuity or unitrust_interest is its present_value determined in accordance with sec_25_2512-5 sec_2522 provides that in computing taxable_gifts for the calendar_year there shall be allowed as a deduction the amount of all gifts made during such year to or for_the_use_of a corporation or trust or community chest fund or foundation organized and operated exclusively for religious charitable scientific literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_2522 disallows the gift_tax_charitable_deduction where a donor transfers an interest in property other than an interest described in sec_170 to a person or for a use described in sec_2522 and an interest in the same property is retained by the donor or is transferred or has been transferred for less than an adequate_and_full_consideration in money_or_money's_worth from the donor to a person or for a use not described in sec_2522 unless-- a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly a unitrust_interest under sec_25_2522_c_-3 the present_value of a unitrust_interest is determined by subtracting the present_value of all interests in the transferred property other than the unitrust_interest from the fair_market_value of the transferred property under sec_25_2522_c_-3 the present_value of a remainder_interest in a charitable_remainder_unitrust is to be determined under sec_1_664-4 situation of revrul_86_60 considers a situation where a in creates a charitable_remainder_annuity_trust pursuant to which a retained the right to receive an annuity interest for life on a's death the trust corpus is to pass to charity in a transfers a's entire annuity interest to the charitable_remainder beneficiary following the transfer a did not retain any interest in the trust and neither at that time nor at any prior time did a make a transfer of trust property for private purposes although the transfer of the remainder_interest to charity divided a's prior interest that transfer was for charitable not private purposes consequently a's transfer of the annuity interest to charity was not required to be in a form described in sec_2522 and sec_25 c - plr-150545-03 c in order to qualify for the charitable deduction accordingly a's transfer of the annuity interest to charity qualifies for a deduction under sec_2522 the facts in this case are similar to those described in situation of revrul_86_60 except that taxpayer intends to divide trust into trust a and trust b following the division of trust taxpayer will transfer her entire unitrust_interest in trust b to family_foundation and will name family_foundation as the remainder beneficiary of trust b thereby effectuating a merger of interests under state law after the transfer taxpayer will not retain any interest in trust b further taxpayer has not made a transfer for private purposes either before or at the time of her unitrust_interest in trust b to family_foundation based on the foregoing we conclude that for the year in which taxpayer based solely on the facts and the representations submitted we conclude that no transfers the entire balance of her unitrust_interest in trust b to family_foundation taxpayer will be entitled to a gift_tax_charitable_deduction under sec_2522 to the extent of the present_value of the unitrust_interest transferred as of the date of transfer ruling amounts should be included in taxpayer’s gross_income by reason of the prior capital_gains realized by trust in connection with taxpayer’s charitable_contribution of a portion of her unitrust_interest the above conclusion is based on the fact that at the time trust is divided the assets allocated to trust a and trust b must be fairly representative of the aggregate adjusted bases of the trust assets and that the division of the assets between trust a and trust b must be on a pro_rata basis with respect to each major class of investments held at the date of the division and within each class must be fairly representative of the overall appreciation or depreciation of the assets therein ruling foundation and any of its disqualified persons defined in sec_4946 to or use by or for the benefit of a disqualified_person of any of the income or assets of a private_foundation however sec_4941 does not prohibit a disqualified person’s cash or donations going for no consideration to such person’s private_foundation provides that an incidental or tenuous benefit to a disqualified_person does not constitute an act of self-dealing sec_53_4941_d_-2 of the foundation and similar excise_tax regulations sec_4941 provides that an act of self-dealing includes any transfer sec_4941 imposes excise_tax on any act of self-dealing between a private plr-150545-03 sec_4947 describes split-interest_trusts as those that are not exempt from federal_income_tax under sec_501 not all of the unexpired interests in which are devoted to purposes in sec_107 and which have amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 sec_4947 provides that the term disqualified_person does not include any organization that is described in sec_501 other than an organization described in sec_509 as a charitable_remainder_unitrust under sec_664 trust is a split-interest trust described in section sec_4947 and is therefore subject_to sec_4941 which imposes an excise_tax on acts of self-dealing taxpayer and husband are disqualified persons with respect to trust because they are the creators or and are substantial contributors to trust sec_53_4946-1 states that an organization described in sec_501 is not a disqualified_person with respect to another entity that is or is treated as a private_foundation unless it is an organization described in sec_509 the division of the trust and the transfer of assets to family_foundation will not constitute an act of self- dealing the proposed transaction will not adversely affect the interest of any charitable_beneficiary and will instead accelerate the benefit by providing operating funds at an earlier date than under the current terms of trust provided that family_foundation is then recognized as a tax-exempt_organization as described in sec_501 and as a private_operating_foundation as described in sec_4942 will not be treated as direct or indirect acts of self-dealing under sec_4941 and the regulations thereunder the above conclusion is based on the assumption that the proposed transaction is not prohibited by state law and that the proposed transaction will be made pursuant to a court order resulting from a proceeding of which the state attorney_general has been given notice accordingly we rule that any gifts by taxpayer and trust to family_foundation except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we do not express or imply an opinion regarding whether trust otherwise qualifies as a crut under sec_664 in addition we express no opinion as to the method of determining the present_value of the unitrust_interest in trust b for purposes of calculating the amount of the income and gift_tax charitable deductions under sec_170 or sec_2522 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-150545-03 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely melissa c liquerman branch chief branch passthroughs special industries enclosures copy for purposes
